Citation Nr: 1119942	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), denying service connection for PTSD. 

The Board remanded the case for additional development in January 2007, and again in November 2009, and it now returns for further review.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

The competent and probative evidence preponderates against the presence of PTSD due to an in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f), (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed below, the Board has identified none. 

In May 2002 VCAA letter, the RO informed the Veteran of its duty to assist him in substantiating his claim for service connection for PTSD under the VCAA, and the effect of this duty upon his claim.  He was sent an additional VCAA notice letter by the AMC in February 2007, subsequent to the Board's January 2007 remand.
 The initial VCAA letter was followed by initial adjudication of the Veteran's PTSD service connection claim by the appealed November 2002 RO rating action.  Both VCAA notice letters were followed by readjudication of the claim, including most recently by SSOC in March 2001.  The VCAA notice letters collectively informed him of the notice and duty-to-assist provisions of the VCAA, and of the information and evidence necessary to substantiate the claim, as well as informing of the respective roles of the Veteran and VA in developing the claim and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran.  The letters also provided the Veteran with general notice of the evidence required to satisfy the claim.  By the February 2007 letter he was also then afforded notice of how disability ratings and effective dates are assigned, with the AMC thereby complying with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board recognizes the recent change in regulation governing the need for verification or corroboration of an asserted in-service stressor to support a diagnosis of PTSD to satisfy a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f), as discussed infra.  38 C.F.R. § 3.304(f)(1)-(3) (2010).   However, those requirements do not materially change the duty of the Veteran to provide evidence or information to support the claim for service connection, for purposes of the adjudication of the PTSD claim in this case.  That is particularly the case where, as here, the Veteran is not asserted to have been exposed to a hostile enemy, but rather is alleged to have encountered a personal assault at the hands of fellow soldiers while stationed in Germany, as discussed below.  Both prior to and subsequent to the change in regulation, the Veteran was required to assert stressors in support a diagnosis of PTSD and of his PTSD claim, or otherwise evidence of such stressors would have to be shown by the evidence of record or conceded based on the Veteran's having engaged in combat with the enemy.  38 C.F.R. § 3.304(f).  

Stressor development is in this case essentially moot, because the Board has herein conceded the Veteran's asserted personal assault stressor, and the Veteran's claim has been diagnosed based on the weight of medical evidence against the presence of PTSD related to that stressors.  Accordingly, the Board finds that, in the absence of a reasonable possibility of a change in the outcome of the case, further VCAA notice addressing the change in regulation related to the possibility of supporting the PTSD claim in the absence of corroboration of asserted stressors is not warranted.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the appellant).

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO and AMC adequately developed the claim based on the Veteran's assertions and the information and evidence provided.  This has included obtaining service treatment records (STRs) as well as both VA and private treatment records.  The Board notes in this regard that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran has not indicated the existence of additional pertinent evidence for which appropriate development efforts have not been undertaken by VA.  

The AMC complied with the Board's remand instructions  in January 2007 and November 2009, including by issuance of an additional VCAA letter in February 2007, requesting additional pertinent evidence, obtaining a VA examination addressing the claim in June 2007, obtaining an addendum opinions in September 2008 and September 2010, and readjudicating the claim including most recently in March 2011.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is also satisfied that development requested including in the January 2007 and November 2009 remands has been substantially completed.  Stegall; D'Aries.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded VA examination addressing the medical questions underlying the Veteran's claim for service connection for PTSD in June 2007, and addendum opinions were obtained from that examiner in September 2008 and September 2010.  The Board finds that these VA examinations, and the examination report and addenda, taken together with the balance of the evidence of record, including VA treatment records, private medical records, and service treatment and personnel records, are adequate for the Board's adjudication of the appealed claim for service connection for PTSD.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided).  As discussed below, the most recent the examination and addenda, including particularly that provided in September 2010, considered the available records from service as well as post-service records of treatment for PTSD, and also reviewed historical records of experiences of the Veteran, including of his alleged stressor experience in service.  The examiner carefully reviewed the asserted stressor and the Veteran's response to that stressor including his documented historical responses, and concluded that he does not meet the diagnostic criteria for PTSD due to his asserted in-service stressor.  In so doing, the examination and its report and addenda meet Barr requirements for adequacy.  By the September 2010 addendum the examiner provided a clear opinion that the Veteran did not have PTSD and provided reasons for this opinion, including the current and historical absence of diagnostic criteria for the diagnosis.  The medical opinion, and the analysis and reasons for the medical determination ,are clear enough to indicate what counter-argument may be required and what evidence may be needed to support that counter-argument.  The examiner informed that the opinion was based on evidence inclusive of the Veteran's own assertions, and thus the examiner adequately considered all evidence to be considered, including cognizable lay evidence.  

As discussed in the remand, infra, the VA examination and addenda are not found to have adequately considered all pertinent evidence to address claims for service connection for psychiatric disorders other than PTSD.  However, with respect to the claim for service connection for PTSD this have been satisfied.  Barr.  

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not already requested.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim adjudicated herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim.  Thus, the Board determines that the evidentiary record is adequate.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.

II.  Claim for Service Connection for PTSD

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In order for service connection to be awarded for PTSD based on an in-service stressor, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  Id.  In this case, the Veteran does not contend, and the evidentiary record does not otherwise show, that he engaged in combat with the enemy.  Accordingly, the presumptions of exposure to alleged stressors associated with combat do not apply in this case to support the Veteran's PTSD claim, and he must instead support his claim by evidence of alleged stressors otherwise supportive of his claim.  38 U.S.C.A. § 1154(a), (b); 38 C.F.R. § 3.304(f); Hayes; Moreau.  Similarly, in the absence of evidence establishing a diagnosis of PTSD during service, service connection for PTSD on that basis is also not warranted.  38 C.F.R. § 3.304(f)(1).  

Formerly, if the claimant did not engage in combat with the enemy or if the claimed stressors were not related to combat, then the claimant's statements alone were not sufficient to establish the occurrence of the claimed stressors, and his testimony would have to be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

In claims based on non-combat personal assault in service, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (as recently renumbered following enactment of the new provisions of 38 C.F.R. § 3.304(f)(3)).  Examples of such evidence include, but are not limited to, records from law enforcement authorities, crisis centers, mental health counseling centers, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found on these resources.  Id.

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this instance, the Veteran's alleged stressor is unrelated to hostile enemy or terrorist activity, or the Veteran's fear of such circumstances, and hence the changes  in regulation as detailed above and as codified in 38 C.F.R. § 3.304(f)(3) are inapplicable.  Rather, the Veteran has alleged a stressor involving personal assault by fellow U.S. soldiers and subsequent harassment by those  fellow soldiers related to his being perceived as befriending or otherwise showing kindness to an African American fellow soldier.  Circumstantial evidence within service records includes records of the Veteran being treated for a broken nose in October 1953 at the 5th General Hospital, APO 154; the Veteran's transfer from the 29th Transportation Car Company, APO 107, to the Headquarters VII Corps, APO 107, in January 1954; and the Veteran's authorized request for ordinary leave for the interval from May 28, 1954, to June 8, 1954.  This circumstantial evidence, taken together with the Veteran's statements and testimony, are deemed sufficient, in light of the era in which the Veteran served and the racial prejudice and animus that was present at that time, to support the occurrence of this alleged personal assault stressor for purposes of the Board's adjudication of the PTSD claim.  38 C.F.R. § 3.304(f)(5).  

However, the Veteran was afforded a VA examination for compensation purposes in June 2007, with addendum reports in September  2008 and September 2010, and that examiner provided a more than adequate analysis of the evidence presented in the claims file, current findings, and the Veteran's own assertions vis-à-vis the claim for service connection for PTSD.  That examiner ultimately concluded, based on current examination and the evidence presented, that it was not at least as likely as not that the Veteran had PTSD due to an in-service stressor, rather concluding that while the Veteran did experience a personal assault stressor in service, the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and hence did not have PTSD due to an in-service stressor.   

The June 2007 examiner in the September 2010 report noted the Veteran's history as documented in claims file record, including a May 1952 pre-induction examination finding of "mild anxiety instability;" a Navy medical facility record of hospitalization from October 1966 to January 1967 for a diagnosed depressive reaction with a history after service of maladjustment, being a loner and unhappy, past heavy drinking, difficulty with authority with lost jobs due to clashes with superiors; a familial history of alcoholism in both parents; more recent psychiatric hospitalizations and treatments for assessed bipolar affective disorder, ongoing depression, history of pathological gambling, and history of alcohol abuse; and most recent treatments reflecting MRI findings of global brain atrophy, and a diagnosis of Parkinson's disease, with symptoms including memory difficulties, slowed mental functioning, imbalance and falls, and hand tremors.  The examiner also noted diagnoses of PTSD within January 2001 treatment records, including a January 16, 2001, psychiatric treatment evaluation diagnosing PTSD.  The examiner further noted the history provided therein of past traumas including physical and sexual abuse as a child, the noted physical attack in service, and reported more recent attacks or assaults including by police after service.  

However, the June 2007 examiner noted that the earlier treatment record diagnoses of PTSD in 2001 were not diagnoses specific to the Veteran, but rather addressed PTSD within a group treatment context.  The examiner further observed that the January 16, 2001, psychiatric treatment evaluation, while it did include a diagnosis of PTSD, appeared to have included that diagnosis based on the diagnosis being present in the Veteran's medical record (as associated with the prior group therapy), with the treating practitioner's evaluation focus not being PTSD, but rather bipolar disorder.  The September 2010 addendum (by the June 2007 examiner) further noted that the treating practitioner from January 16, 2001, in her subsequent treatment records, did not carry forward a diagnosis of PTSD, with her dropping of that diagnosis apparently reflective of her assessment that bipolar disorder and not PTSD was present in the Veteran.  

The September 2010 addendum further observed that in a June 6, 2007, evaluation the Veteran had said, in response to a query about his reaction to the in-service personal assault stressor event, that he had not been afraid, but rather had been surprised.  Quoting from that June 6, 2007, report, "He said he was surprised, wondering what it was all about.  He said he was not afraid, but dazed, and wondering how he could get out of it.  He said he did not feel hopeless, and that he did not feel horror.  When he returned to the barracks he had planned to retaliate but did not."  The September 2010 addendum examiner noted that the DSM-IV criteria for PTSD require that the person's response to the stressor must involve  "intense fear, helplessness, or horror," but that the Veteran's response did not involve any of those feelings.  Rather, by the Veteran's own words his response involved surprise and a sense of being wronged or perhaps angered.  The examiner concluded that, because the Veteran did not have a PTSD-type reaction to the in-service event, the event did not constitute a stressor for the Veteran for purposes of establishing a diagnosis of PTSD.  Further, the examiner noted that the Veteran also did not meet criterion B for a diagnosis of PTSD, which was exhibiting signs or symptoms of persistent avoidance of things or circumstances which reminded him of the stressor event. 

The Board finds the addendum analysis provided in the September 2010 addendum report to the June 2007 VA examination to be entirely convincing and supported by careful analysis and review of the evidence of record including the Veteran's own assertions.  The Board further finds that that weight of the evidence supports the conclusions in the September 2010 addendum report that the evidence preponderates against the Veteran's meeting the diagnostic criteria for a diagnosis of PTSD based on in-service stressors, and that the Veteran, while exhibiting some characteristics of PTSD, does not sufficiently meet the requisite diagnostic criteria and hence does not have PTSD to support a claim for service connection for that disorder.  38 C.F.R. §§ 3.304(f), 4.125.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied. 


REMAND

The June 2007 VA examiner, in that examination report as well as in a September 2010 addendum report, provided a sufficient analysis of the medical evidence and the Veteran's assertions with regard to the claim for service connection for PTSD to allow for the Board's adjudication of that claim in the instant decision, above, but failed to provide an opinion addressing other psychiatric disabilities and their etiology as related to service based not only on the medical records provided but also based on the Veteran's assertions.  Instead, the examiner's reliance for his opinion addressing the Veteran's diagnosed bipolar disorder relied only on documentation contained within the claims file, including in particular the absence of documentation in the STRs of any psychiatric disability in service. 

However, by regulation and judicial precedent, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").  The examiner's failure to obtain a history from the Veteran regarding his symptoms in service, and his failure otherwise to endeavor to ascertain the Veteran's history of mental illness with due consideration of the Veteran's own self-reported history constitutes a failure to provide a medical opinion affording due consideration of evidence available to the examiner.  
 
If an examination report does not contain sufficient detail, it is incumbent upon rating personnel to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Stefl, 21 Vet. App. at 124, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because it provided an unsupported conclusion. 

The Board accordingly concludes that, based on absence of any indication of consideration of any self-reported history of symptoms of psychiatric disability in service or proximate to service, the June 2007 VA examiner's September 2010 opinion addressing the question of etiology of psychiatric disability other than PTSD as related to service is inadequate for rating purposes, and accordingly a new VA examination must be obtained addressing that question.  

In view of the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide a clear statement of difficulties he experienced both in service and in years shortly after service, to include any difficulties interacting with others, performing duties, coping with situations, feeling down or depressed, or feeling he had too much or too little energy or difficulty controlling his actions or focusing, or difficulty with strange thoughts or racing thoughts, or any other difficulties he may have had either in service or in the years shortly after service, particularly with regard to his mental state or functioning, or his thinking, ideas, andr emotions.  Inform him that such information may help the VA examiner determine whether he has a psychiatric disorder other than PTSD which had  its origin in service or is otherwise related to service.  

a.  Ask him to provide specific information about any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his claimed psychiatric disorder.  

b.  With appropriate authorization, all pertinent treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file.  

2.  Thereafter, schedule the Veteran for examination by a VA mental health examiner other than the one who examined the Veteran in June 2007 and who provided an addendum examination reports dated in September 2008 and September 2010.  The examination is to address the nature and etiology of any current psychiatric disorder other than PTSD.  The claims folder and a copy of this Remand should be made available to the examiner for review, and should be reviewed for the examination.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and etiology of current psychiatric disability particularly as related to the Veteran's active service period from January 1953 to January 1955.  

a.  The examiner should note that the prior examination in dated in June 2007 and the addendum examination reports dated in September  2008 and September 2010 are deemed inadequate because that examiner failed to consider any self-reported history of mental health disability or mental health symptoms or difficulties from the Veteran, which should have been considered as part of the examination and examination report and opinion.  The law and judicial precedents require consideration of the history of disability as may be supported by such self-reporting, even where there may be no corroborating record of psychiatric findings, examination, or treatment for past periods in question.  

b.  The examination should be conducted based on consideration not only of examination findings but also of the Veteran's statements of current symptoms and past history, as well as past records of examination and treatment as documented within the claims file.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed mental disorders and their etiology.  In that regard, the examiner should address the extent to which the Veteran's reported history of symptoms or impairment in functioning as potentially associated with psychiatric disorders the subject of the examination are consistent or inconsistent with or are explained by or not explainable by past documented findings.  The examiner should explain any conclusions as to the Veteran's history of psychiatric disability as related to service, including based on consideration of the Veteran's self-reported history of symptoms or difficulties particularly in service or proximate to service.  

c.  The examiner should review the claims folders, and should note in particular a May 1952 service pre-induction examination finding of "mild anxiety instability;" a Navy medical facility record of hospitalization from October 1966 to January 1967 for a diagnosed depressive reaction with a history after service of maladjustment, being a loner and unhappy, past heavy drinking, difficulty with authority with lost jobs due to clashes with superiors, and a familial history of alcoholism in both parents; more recent psychiatric hospitalizations and treatments for assessed bipolar affective disorder, ongoing depression, history of pathological gambling, and history of alcohol abuse; and most recent treatments reflecting MRI findings of global brain atrophy and a diagnosis of Parkinson's disease, with symptoms including memory difficulties, slowed mental functioning, imbalance and falls, and hand tremors.  The examiner should also noted any written history of difficulties provided by the Veteran, including any that may have been received in response to a query directed at the Veteran as part of remand development requested in 2011.  

d.  For each diagnosed psychiatric disorder (other than PTSD, as to which service connection has herein been denied), the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychiatric disorder developed in service or is otherwise causally related the Veteran's active military service, OR whether such in-service development or causal relation to service is unlikely (i.e., less than a 50-50 degree of probability).  To reiterate, the examiner must consider not only documented records from service and other medical or other records contained within the claims file, but also the Veteran's self-report of current and past disability or symptoms of disability.  

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the reviewer cannot answer the question posed without resorting to unsupported speculation, the reviewer should so state, and explain why that is so.

f.  The examiner should provide a rationale for all assessments and opinions he or she provides, and the factors upon which each medical assessment or opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

3.  Then, readjudicate the remanded claim de novo.  If the remaining benefit sought on appeal is not granted to the Veteran's satisfaction, provide Supplemental Statement of the Case and appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


